Kane, J. P.
(dissenting). We respectfully dissent. In his affidavit in support
of the cross motion, the claims representative for defendant’s insurance carrier states that based upon his reading of a letter sent from plaintiff’s attorney, dated April 29, 1981, it was his belief that pending the exchange of certain information a formal appearance on behalf of defendant in this litigation would be deferred. In this letter, plaintiff’s attorney stated that “we would appreciate having your cooperation in furnishing the [requested information], otherwise our only alternative is to demand an appearance”. No demand was made and defendant had no notice of plaintiff’s change in position until plaintiff made the instant motion for a default judgment. Under these circumstances, we find that defendant offered a reasonable excuse for the delay in answering. Since defendant’s interpretation of the letter was reasonable, we are unable to agree with the majority that defendant’s excuse is akin to law office failure. Moreover, as we also agree with Special Term that defendant has demonstrated a meritorious defense, we would affirm.